Case 1:18-cv-07537-NRB Document 118 Filed 07/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VANESSA WILLIAMS and KORY TURNER,

individually and on behalf of all

persons similarly situated,

Plaintiffs, ORDER
- against - 18 Civ. 7537 (NRB)

EQUITABLE ACCEPTANCE CORPORATION,

SLF CENTER, LLC, INTEGRA STUDENT

SOLUTIONS, LLC, and DOES 1-41,

Defendants.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

The Court is in receipt of plaintiffs’ letter of July 9, 2020,
requesting to seal some of the allegations in the Second Amended
Complaint. See ECF No. 106. Having reviewed the parties’
proposal, we find the proffered basis insufficient. In fact, given
the nature of the allegations, it is telling that no argument on
Rule 12(f£) grounds has been advanced in support of this request.
Finally, the Court notes that granting this request would intrude
on the public’s right of access to judicial records and would
seriously impinge on the Court’s ability to address the forthcoming
motion for preliminary injunction and motions to dismiss.

Dated: New York, New York ff a Zo

July 13, 2020 # (LY : a |
“a A gcenic? nk a cae a intial

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
